


110 HRES 537 EH: Expressing support for the designation and

U.S. House of Representatives
2008-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 537
		In the House of Representatives, U.
		  S.,
		
			March 10, 2008
		
		RESOLUTION
		Expressing support for the designation and
		  goals of National 9–1–1 Education Month, and for other
		  purposes.
	
	
		Whereas 9–1–1 is nationally recognized as the number to
			 call in an emergency to receive immediate help from police, fire, emergency
			 medical services, or other appropriate emergency response entities;
		Whereas in 1967, the President's Commission on Law
			 Enforcement and Administration of Justice recommended that a single
			 number should be established nationwide for reporting emergency
			 situations, and other Federal Government agencies and various governmental
			 officials also supported and encouraged the recommendation;
		Whereas in 1968, the American Telephone and Telegraph
			 Company (AT&T) announced that it would establish the digits 9–1–1 as the
			 emergency code throughout the United States;
		Whereas 9–1–1 was designated by Congress as the national
			 emergency call number under the Wireless Communications and Public Safety Act
			 of 1999 (Public Law 106–81);
		Whereas the ENHANCE 911 Act of 2004 (Public Law 108–494)
			 established enhanced 9–1–1 as a high national priority as part
			 of our Nation’s homeland security and public safety;
		Whereas it is important that policy makers at all levels
			 of government understand the importance of 9–1–1, how the system works today,
			 and the steps that are needed to modernize the 9–1–1 system;
		Whereas the 9–1–1 system is the connection between the
			 eyes and ears of the public and emergency responders, and is a significant
			 homeland security asset;
		Whereas there are over 6,000 9–1–1 public safety answering
			 points (SAPS) serving more than 3,000 counties and parishes throughout the
			 United States;
		Whereas SAPS answer more than 200,000,000 9–1–1 calls each
			 year in the United States, and a growing number of 9–1–1 calls are made using
			 wireless and Internet Protocol-based communications services;
		Whereas a growing segment of the population, including the
			 deaf, hard of hearing, and deaf-blind, and individuals with speech
			 disabilities, are increasingly communicating with nontraditional text, video,
			 and instant messaging communications services, and anticipate that these
			 services will be able to connect directly to 9–1–1;
		Whereas the growth and variety of means of communication,
			 including mobile and Internet Protocol-based systems, impose challenges for
			 accessing 9–1–1 and implementing enhanced 9–1–1, and require increased
			 education and awareness about their capabilities and limitations;
		Whereas numerous other N–1–1 and 800 number services exist
			 for non-emergency situations, including 2–1–1, 3–1–1, 5–1–1, 7–1–1, 8–1–1,
			 poison control centers, and mental health hotlines, and the public needs to be
			 educated on when to use these services in addition to or instead of
			 9–1–1;
		Whereas international visitors and individuals immigrating
			 to the United States make up an increasing part of the Nation’s population in
			 any given year, and such visitors and individuals may have limited knowledge of
			 our emergency calling system;
		Whereas people of all ages use 9–1–1, and it is critical
			 to educate members of the public of all ages on the proper use of 9–1–1;
		Whereas thousands of 9–1–1 calls are made every year by
			 children properly trained in the use of 9–1–1, resulting in lives saved, and
			 which, in turn, underscores the critical importance of training children early
			 in life about 9–1–1;
		Whereas there is a need to reduce the widespread misuse of
			 the 9–1–1 system, including prank and non-emergency calls, which can result in
			 costly and inefficient use of 9–1–1 and emergency response resources;
		Whereas we as a Nation should strive to host at least 1
			 educational event in every school in the country each year regarding the proper
			 use of 9–1–1;
		Whereas an established National 9–1–1 Education Month
			 could include public awareness events, including conferences and media
			 outreach, training activities for parents, teachers, school administrators,
			 care givers, children, the elderly, and businesses; educational events in
			 schools and other appropriate venues; and production and distribution of
			 educational content on 9–1–1 designed to educate people of all ages on the
			 importance and proper use of 9–1–1; and
		Whereas Americans deserve the finest the Nation can offer
			 in 9–1–1 education: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of an appropriate
			 month as National 9–1–1 Education Month and the goals of such
			 designation; and
			(2)requests that the President issue a
			 proclamation—
				(A)designating a month as National
			 9–1–1 Education Month; and
				(B)calling upon Government officials, parents,
			 teachers, school administrators, care givers, businesses, nonprofit
			 organizations, and the people of the United States to observe such month with
			 appropriate ceremonies, training events, and activities.
				
	
		
			Lorraine C. Miller,
			Clerk.
		
	
